[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
Pursuant to General Statutes § 52-156(a) it hereby is ordered that the plaintiff may take the depositions upon oral examination of the individuals listed in his petition. Pursuant to chapter 8 of the Connecticut Practice Book said depositions will pertain to the plaintiff's claim that he was discharged from his employment in retaliation for his alleged cooperation with the Nuclear Regulatory Commission and that the reasons cited for his discharge were pretexts, which subject matter shall be broadly construed in accordance with Practice Book 218. Should any party wish the depositions to be videotaped, that party may file a motion with the court pursuant to Practice Book § 244(e).
BY THE COURT
LEVIN, JUDGE